Case 1:19-cv-05021-SEB-DLP Document 13 Filed 01/07/21 Page 1 of 5 PageID #: 97




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

TOMMY PATRICK,                                        )
                                                      )
                              Petitioner,             )
                                                      )
                         v.                           )       No. 1:19-cv-05021-SEB-DLP
                                                      )
MARK SEVIER,                                          )
                                                      )
                              Respondent.             )


            ENTRY DENYING PETITION FOR WRIT OF HABEAS CORPUS
                 AND DIRECTING ENTRY OF FINAL JUDGMENT

       Tommy Patrick's petition for a writ of habeas corpus challenges his conviction in prison

disciplinary case NCF 19-02-0050. For the reasons explained in this Entry, Mr. Patrick's petition

must be denied.

                                            I. Overview

       Prisoners in Indiana custody may not be deprived of good-time credits or of credit-earning

class without due process. Ellison v. Zatecky, 820 F.3d 271, 274 (7th Cir. 2016); Scruggs v. Jordan,

485 F.3d 934, 939 (7th Cir. 2007); see also Rhoiney v. Neal, 723 F. App'x 347, 348 (7th Cir. 2018).

The due process requirement is satisfied with: 1) the issuance of at least 24 hours advance written

notice of the charge; 2) a limited opportunity to call witnesses and present evidence to an impartial

decision-maker; 3) a written statement articulating the reasons for the disciplinary action and the

evidence justifying it; and 4) "some evidence in the record" to support the finding of guilt.

Superintendent, Mass. Corr. Inst. v. Hill, 472 U.S. 445, 454 (1985); see also Wolff v. McDonnell,

418 U.S. 539, 563-67 (1974).
Case 1:19-cv-05021-SEB-DLP Document 13 Filed 01/07/21 Page 2 of 5 PageID #: 98




                                II. The Disciplinary Proceeding

       In early February 2019, Mr. Patrick was housed in I Unit, Pod 2. About February 11, he

moved to a restrictive housing unit (RHU). Prison staff members gathered Mr. Patrick's property

from I Unit on the night of February 11. Dkt. 6-7. That property was inventoried the following

day. Dkt. 6-8.

       After Mr. Patrick's property was inventoried, Officer D. McClure wrote the following

conduct report:

       I, Officer D. McClure was doing inventory of Offender Patrick, Tommy DOC
       # 201407 in RHU Control with Sgt. Lunsford when I came across a device stored
       in a green knit cap. The device had a USB port attached to a cable that connected
       to what appeared to be a charging device. This was found among property with
       paperwork that had Offender Patrick's name and DOC on it. Offender was notified
       of this contact report.

Dkt. 6-1. Mr. Patrick was charged with possessing an electronic device in violation of Code 207.

Dkt. 6-3.

       Mr. Patrick attempted to defend his charge by asserting that he never possessed the device

in I Unit. Mr. Patrick argued that someone else placed the device with his property after it was

taken from I Unit.

       The hearing officer reviewed security video showing the collection of Mr. Patrick's

property in I Unit on February 11. Dkt. 6-7. The hearing officer reported that the video shows staff

members collecting an inmate's property, but the items they collect cannot be seen clearly. Id. The

Court has reviewed the video and also observes that it does not allow a clear view of each

individual piece of property being collected. See dkt. 10.

       The record contains two inventories of Mr. Patrick's property. One is dated February 12

and makes no reference to the electronic device or the cap described in the conduct report. Dkt. 6-




                                                 2
Case 1:19-cv-05021-SEB-DLP Document 13 Filed 01/07/21 Page 3 of 5 PageID #: 99




8. The other identifies one hat among Mr. Patrick's possessions—but this inventory is undated, and

it is not clear when or where it was completed. Dkt. 6-9 at 2.

       Mr. Patrick obtained written statements from several witnesses. Sergeant Lunsford stated

that he saw Officer McClure find the electronic device while inventorying Mr. Patrick's property

in the RHU. Dkt. 6-10. Lieutenant Storms states that he received the device from Sergeant

Lunsford on February 12. Dkts. 6-13, 6-19. Captain Dorn and Officer Evans stated that they did

not remember seeing a green hat when they collected Mr. Patrick's property on February 11.

Dkts. 6-11, 6-12. No evidence tells where or under what conditions Mr. Patrick's property was

stored from the time it was collected on February 11 until the time it was inventoried on February

12.

       NCF 19-02-0050 proceeded to a hearing on February 26, 2019. Dkt. 6-6. Mr. Patrick

asserted in his defense that the green hat and electronic device were planted with his property after

it was collected from I Unit. Id. The hearing officer found Mr. Patrick guilty and assessed

sanctions, including a loss of earned credit time and demotion in credit-earning class. Id.

Mr. Patrick's administrative appeals were unsuccessful. Dkts. 6-14, 6-15, 6-16.

                                            III. Analysis

       Mr. Patrick seeks habeas relief on grounds that no evidence supported his disciplinary

conviction. Specifically, Mr. Patrick notes that no paperwork documents that a green hat was taken

from his property in I Unit, that the video does not show a green hat or the electronic device, and

that the officers who collected his property in I Unit do not recall seeing a green hat. Additionally,

Mr. Patrick notes that more than twelve hours passed between the time his property was collected

and the time it was inventoried and that his property does not appear to have been secured during

that time.




                                                  3
Case 1:19-cv-05021-SEB-DLP Document 13 Filed 01/07/21 Page 4 of 5 PageID #: 100




        "[A] hearing officer's decision need only rest on 'some evidence' logically supporting it and

 demonstrating that the result is not arbitrary." Ellison, 820 F.3d at 274. The "some evidence"

 standard is much more lenient than the "beyond a reasonable doubt" standard. Moffat v. Broyles,

 288 F.3d 978, 981 (7th Cir. 2002). "[T]he relevant question is whether there is any evidence in the

 record that could support the conclusion reached by the disciplinary board." Hill, 472 U.S. at 455–

 56 (emphasis added). See also Eichwedel v. Chandler, 696 F.3d 660, 675 (7th Cir. 2012) ("The

 some evidence standard . . . is satisfied if there is any evidence in the record that could support the

 conclusion reached by the disciplinary board.") (citation and quotation marks omitted). This Court

 may not "reweigh the evidence underlying the hearing officer's decision" or "look to see if other

 record evidence supports a contrary finding." Rhoiney, 723 F. App'x at 348 (citing Webb v.

 Anderson, 224 F.3d 649, 652 (7th Cir. 2000)).

        The conduct report and statements by Sergeant Lunsford and Lieutenant Storms all

 document that the electronic device was with Mr. Patrick's property when it was inventoried in

 RHU. This is "some evidence" supporting the hearing officer's decision that Mr. Patrick was guilty.

 The fact that the device was found among Mr. Patrick's property during the inventory in RHU

 supports the conclusion that Mr. Patrick possessed the device.

        As Mr. Patrick notes, other evidence—specifically, the video and the lack of any

 documentation of what property was taken from I Unit or where it was taken—leaves open the

 possibility that somebody else placed it with his unsecured property. However, the hearing officer

 reviewed that evidence and found it unpersuasive. The Court may not reweigh the evidence and

 therefore may not grant Mr. Patrick's petition.




                                                   4
Case 1:19-cv-05021-SEB-DLP Document 13 Filed 01/07/21 Page 5 of 5 PageID #: 101




                                          IV. Conclusion

        "The touchstone of due process is protection of the individual against arbitrary action of

 the government." Wolff, 418 U.S. at 558. Mr. Patrick's petition does not identify any arbitrary

 action in any aspect of the charge, disciplinary proceeding, or sanctions that entitles him to the

 relief he seeks. Accordingly, Mr. Patrick's petition for a writ of habeas corpus must be denied and

 the action dismissed with prejudice. Judgment consistent with this Entry shall now issue.

        IT IS SO ORDERED.



        Date:         1/7/2021                       _______________________________
                                                     SARAH EVANS BARKER, JUDGE
                                                     United States District Court
                                                     Southern District of Indiana




 Distribution:

 TOMMY PATRICK
 201407
 NEW CASTLE - CF
 NEW CASTLE CORRECTIONAL FACILITY - Inmate Mail/Parcels
 1000 Van Nuys Road
 NEW CASTLE, IN 47362

 Katherine A. Cornelius
 INDIANA ATTORNEY GENERAL
 katherine.cornelius@atg.in.gov




                                                 5
